Citation Nr: 0639135	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  97-33 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of excision of a ganglion cyst of 
the left thumb, metacarpophalangeal joint, with scar, for the 
period prior to August 26, 2002.

2.  Entitlement to an initial staged disability rating in 
excess of 20 percent for residuals of excision of a ganglion 
cyst of the left thumb, metacarpophalangeal joint, with scar, 
for the period from August 26, 2002.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active service from October 1970 to August 
1974 and from August 1993 to March 1996.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

An August 1996 rating decision granted service connection for 
residuals of excision of a ganglion cyst of the left thumb, 
metacarpophalangeal joint, with scar, and assigned a 
noncompensable disability evaluation effective March 2, 1996.  
The veteran appealed for a higher initial rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

A January 2003 supplemental statement of the case (SSOC) 
determination granted the veteran a 10 percent disability 
rating for his residuals of an excision of a ganglion cyst of 
the left thumb, metacarpophalangeal joint, with scar, also 
effective March 2, 1996.

In March 2006, the RO issued another rating decision, 
granting the veteran an increased disability evaluation of 20 
percent for his residuals of excision of a ganglion cyst of 
the left thumb, metacarpophalangeal joint, with scar, 
effective August 26, 2002.  The veteran continued to disagree 
with the ratings assigned for the service-connected 
disability at issue.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993) (even if a rating is increased during the pendency of 
an appeal, a veteran is presumed to be seeking the highest 
possible rating, unless he expressly indicates otherwise).

This case was previously before the Board of Veterans' 
Appeals (Board) in August 2000 and October 2003, at which 
times it was remanded to ensure due process and for 
additional development of the record.  The case has been 
returned to the Board for appellate consideration.


FINDINGS OF FACT

1.  From March 2, 1996 to August 25, 2002, the veteran did 
not have ankylosis of the left thumb metacarpophalangeal 
joint, and his residual scar was not deep, unstable, or 
painful.

2.  Since August 26, 2002, the veteran's residuals of an 
excision of a ganglion cyst of the left thumb, 
metacarpophalangeal joint, with scar, is productive of 
limitation of motion such that he can only flex the left 
thumb to within 7 centimeters of the fifth 
metacarpophalangeal joint and to within 6 centimeters of the 
transverse crease; however, the scar does not exceed six 
square inches.


CONCLUSION OF LAW

1.  The criteria are not met for an initial disability rating 
in excess of 10 percent for residuals of excision of a 
ganglion cyst of the left thumb, metacarpophalangeal joint, 
with scar, for the period from March 2, 1996 through August 
25, 2002.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5224, 5228; 38 C.F.R. § 4.118, 
Diagnostic Codes 7803-7805 (2001 & 2006).

2.  The criteria are not met for a staged initial disability 
rating in excess of 20 percent for residuals of excision of a 
ganglion cyst of the left thumb, metacarpophalangeal joint, 
with scar, for the period from August 26, 2002.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5224, 5228; 38 C.F.R. § 4.118, Diagnostic Codes 7801-
7805 (2001 & 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2006).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

Here the veteran is appealing the initial rating assignments 
as to his residuals of an excision of a ganglion cyst of the 
left thumb, metacarpophalangeal joint, with scar.  In this 
regard, because the August 1996 rating decision granted the 
veteran's claim of entitlement to service connection for 
residuals of an excision of a ganglion cyst of the left 
thumb, metacarpophalangeal joint, with scar, such claim is 
now substantiated.  As such, his filing of a notice of 
disagreement as to the August 1996 determination does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  Rather, the veteran's appeal as to the initial 
rating assignment here triggers VA's statutory duties under 
38 U.S.C.A. §§  5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the veteran of what is necessary to obtain 
the maximum benefit allowed by the evidence and the law.  
This has been accomplished here, as will be discussed below.
  
The statement of the case (SOC) and multiple supplemental 
statements of the case (SSOCs), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic codes (DCs) for the veteran's residuals 
of excision of a ganglion cyst of the left thumb, 
metacarpophalangeal joint, with scar and included a 
description of the rating formula for all possible schedular 
ratings under those diagnostic codes.  In addition, June 
2001, June 2003, November 2004, and January 2005 VA letters 
explained the evidence necessary to substantiate a claim for 
an increased rating and how a disability rating is determined 
for a service-connected disorder, in compliance with 
Dingess/Hartman.  Likewise, the June 2003 letter and March 
2006 SSOC included both the old and new rating criteria, as 
the regulations regarding the relevant diagnostic codes were 
revised.  The appellant was thus informed of what was needed 
not only to achieve the next-higher schedular rating, but 
also to obtain all schedular ratings above the initial 
disability evaluation that the RO assigned.  The Board 
acknowledges that the RO failed to inform the veteran as to 
how an effective date would be assigned if a higher 
disability evaluation, but finds that this omission was not 
prejudicial because the preponderance of the evidence is 
against the claims for a higher disability rating.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, i.e., the RO, the Board must 
consider whether the veteran has been prejudiced thereby).  
Therefore, the Board finds that the appellant has been 
informed of what was necessary to achieve higher rating for 
his service-connected residuals of excision of a ganglion 
cyst of the left thumb, metacarpophalangeal joint, with scar.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post-service treatment and 
examinations.  Additionally, the claims file contains the 
veteran's own statements in support of his claims.  The Board 
has carefully reviewed such statements and concludes that he 
has not identified further evidence not already of record.  
The Board has also perused the medical records for references 
to additional treatment reports not of record for the time 
periods at issue, but has found nothing to suggest that there 
is any outstanding evidence with respect to the veteran's 
claims for increased disability evaluations. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in the veteran's favor.  
See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, as alluded 
to earlier, where, as here, an award of service connection 
for a disability has been granted and the assignment of an 
initial evaluation for that disability is disputed, separate 
evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, evaluations may be 
"staged."  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  This, in turn, will compensate the veteran for times 
since the effective date of his award when his disability may 
have been more severe than at other times during the course 
of his appeal.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(2003).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).

After the veteran initiated his appeal, the regulations 
pertaining to the evaluation of limitation of motion of 
digits of the hand and skin disorders were amended, effective 
August 26, 2002 and August 30, 2002, respectively.  See Kuzma 
v. Secretary of VA, 341 F.3d 1327 (Fed. Cir. 2003) 
(Section 3(a) of the VCAA (codified at 38 U.S.C.A. § 5103(a)) 
does not apply retroactively and Karnas v. Derwinski, 
1 Vet. App. 308 (1991) and Holiday v. Principi, 
14 Vet. App. 280 (2001) are overruled to the extent they 
conflict with Supreme Court and Federal Circuit Court binding 
authority).  VA's General Counsel also addressed this issue 
in VAOPGCPREC 7-2003 (Nov. 19, 2003).  Where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  See Green v. Brown, 10 Vet. 
App. 111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) 
(West 2002) and 38 C.F.R. § 3.114 (2006).  Therefore, the 
Board must evaluate the veteran's claim for an increased 
rating under both the old criteria in the VA Schedule for 
Rating Disabilities and the current regulations in order to 
ascertain which version is most favorable to his claim, if 
indeed one is more favorable than the other.  However, for 
any date prior to August 26, 2002 (for limitation of motion 
of the fingers) and August 30, 2002 (for skin disorders), the 
Board cannot apply the revised regulations.  In any event, in 
this particular case neither version of the regulations 
(former or revised) appears to be more favorable to the 
veteran. 

The disability at issue was initially rated as noncompensable 
by the RO pursuant to 38 C.F.R. § 4.118, Diagnostic Code 
7804.  Upon grant of a compensable rating of 10 percent, it 
was rated under both 38 C.F.R. § 4.118, Diagnostic Code 7804 
and 38 C.F.R. § 4.71a, Diagnostic Code 5224.  Subsequent to 
the revision of the Diagnostic Codes, and the grant of an 
increased 20 percent disability evaluation (effective August 
26, 2002), his residuals of an excision of a ganglion cyst of 
the left thumb, metacarpophalangeal joint, with scar, was 
rated pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804 and 
38 C.F.R. § 4.71a, Diagnostic Code 5228.  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  After a 
review of the evidence pertaining to the veteran's service-
connected disability, the Board has determined that the most 
appropriate diagnostic codes for evaluating the severity of 
the veteran's disability are former and current DC 7805, 
which in turn requires consideration of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5224 and 5228.

According to  the former and current versions of DC 7805, 
disability evaluations are assigned for scars according to 
the limitation of function of the part affected by the scar.  
See 38 C.F.R. § 4.118, Diagnostic Code 7805 (2001 & 2006).

According to the former and current versions 38 C.F.R. 
§ 4.71a, Diagnostic Code 5224, a 10 percent disability 
evaluation is assigned for favorable ankylosis of the thumb 
and a 20 percent disability evaluation is assigned for 
unfavorable ankylosis of the thumb.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5224 (2001 & 2006).

Effective August 26, 2002, Diagnostic Code 5228 was added to 
the Ratings Schedule, for limitation of motion of the thumb.  
A 10 percent disability evaluation is assigned for a gap of 
one to two inches (2.5 to 5.1 centimeters) between the thumb 
pad and the fingers, with the thumb attempting to oppose the 
fingers.  A 20 percent disability evaluation is assigned for 
limitation of the thumb with a gap of more than two inches 
(5.1 centimeters) between the thumb pad and the fingers, with 
the thumb attempting to oppose the fingers.  There is no 
higher disability rating available.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5228 (2006).   

In reviewing the former rating criteria for the veteran's 
residuals of excision of a ganglion cyst of the left thumb, 
metacarpophalangeal joint, with scar, in relation to the 
evidence for consideration for the period from March 2, 1996 
through August 25, 2002, the Board finds that the veteran's 
disability picture was most consistent with the currently 
assigned 10 percent disability evaluation and that an 
increased disability evaluation was not warranted.  The 
objective clinical evidence of record shows that the 
veteran's scar was thin and 2.5 centimeters long, and that 
the veteran had 90 degrees of radial abduction and 85 degrees 
of palmar abduction of the left thumb, with good strength  
and a 2-3 millimeter gap between the thumb and tip of the 
left small fingers and a 3.5 to 4 centimeter gap between the 
tip of the left thumb and the palm at the base of the left 
small finger.  There was no evidence of ankylosis.  See 
Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. 
Derwinski, 3 Vet. App. 259 (1992), both indicating that 
ankylosis is complete immobility of the joint in a fixed 
position, either favorable or unfavorable. Accordingly, the 
veteran's symptomatology for the period from March 2, 1996 to 
August 25, 2002 most closely approximates the criteria for 
the currently assigned 10 percent disability evaluation under 
the former versions of 38 C.F.R. § 4.118, Diagnostic Code 
7805 and 38 C.F.R. § 4.71a, Diagnostic Code 5224.

The Board notes that the veteran receives the highest 
available rating under the revised standards.  While the 
Board acknowledges that the veteran has limitation of motion 
such that he can only flex the left thumb to within 7 
centimeters of the fifth metacarpophalangeal joint and to 
within 6 centimeters of the transverse crease, the objective 
medical evidence of record does not show that the veteran's 
limitation of motion is so severely limited as to be 
considered analogous to an actual amputation.  He has flexion 
to 35/40 degrees (passive/active) and extension to 10/15 
degrees.  And his residuals of excision of a ganglion cyst of 
the left thumb, metacarpophalangeal joint, with scar, do not 
interfere with the overall function of his left hand; the 
only loss of function is in his left thumb.   See 38 C.F.R. 
§ 4.71a, DC 5152.  See also 38 C.F.R. § 4.20.  As such, there 
is no basis for a higher rating for the period from August 
26, 2002.

For completeness, the Board also will consider the current 
version of Diagnostic Code 7801.  According this Code, a 30 
percent disability evaluation is assigned for scars that are 
deep or that cause limited motion and that have an area or 
areas exceeding 72 square inches (465 square centimeters).  
However, the veteran's scar is centimeters by 1 millimeter, 
far smaller than that required for a 30 percent disability 
evaluation under Diagnostic Code 7801.   See 38 C.F.R. 
§ 4.118, Diagnostic Code 7801 (2006).

The Board also has considered whether the veteran is entitled 
to a higher rating on the basis of functional loss due to 
pain, for both periods, pursuant to DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  See, too, 38 C.F.R. §§ 4.40, 4.45, and 
4.59.  He reports experiencing pain.  But, there is no 
evidence of tenderness or other abnormality and his 
limitation of motion, pain, and loss of strength in the left 
thumb due to flare-ups are adequately accounted for in his 
currently assigned disability evaluations.  Thus, there is no 
objective clinical indication he has other symptoms causing 
additional functional limitation to a degree that would 
support a higher, compensable rating.

In denying the claim for a higher rating, for both indicated 
periods, the Board also has considered whether the veteran is 
entitled to a greater level of compensation on an extra-
schedular basis.  However, the record does not present such 
an exceptional or unusual disability picture so as to render 
impractical the application of the regular rating schedule 
standards.  See 38 C.F.R. § 3.321(b)(1).  There has been no 
showing by him or anyone on his behalf that his residuals of 
excision of a ganglion cyst of the left thumb, 
metacarpophalangeal joint, with scar, has caused marked 
interference with his employment (meaning above and beyond 
that contemplated by his 10 percent and 20 percent schedular 
ratings for the periods indicated) or that his residuals of 
excision of a ganglion cyst of the left thumb, 
metacarpophalangeal joint, with scar, has necessitated 
frequent periods of hospitalization.  As such, the Board 
finds that this case does not warrant referral to the 
Director of Compensation and Pension Service for extra-
schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Inasmuch as, for the reasons stated, the preponderance of the 
evidence is against the claims, they must be denied because 
the benefit-of-the-doubt rule is inapplicable.  See 38 C.F.R. 
§ 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

An initial disability rating in excess of 10 percent for 
residuals of excision of a ganglion cyst of the left thumb, 
metacarpophalangeal joint, with scar, for the period from 
March 2, 1996 to August 25, 2002, is denied.

A disability rating in excess of 20 percent for residuals of 
excision of a ganglion cyst of the left thumb, 
metacarpophalangeal joint, with scar, for the period since 
August 26, 2002, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


